276 S.W.3d 907 (2009)
STATE of Missouri, Respondent,
v.
Terrish LANDRUM, Appellant.
No. ED 91196.
Missouri Court of Appeals, Eastern District, Division Three.
February 17, 2009.
Robert W. Lundt, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Terrish Landrum ("Defendant") appeals from the judgment upon his convictions for murder in the first degree, Section 565.020, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000, for which Defendant was sentenced to life imprisonment without the possibility of parole and life imprisonment. Defendant contends the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence and in sentencing Defendant because the evidence was insufficient to establish guilt beyond a reasonable doubt.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).